Citation Nr: 0308982	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  02-02 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
traumatic arthritis status-post surgical debridement right 
knee, currently evaluated as 10 percent disabling.   

2.  Entitlement to an increased disability evaluation for 
residuals of tenosynovitis, right 3rd and 4th fingers, with 
limitation of motion of the ring finger, currently evaluated 
as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to April 
1970.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating action of the 
RO.  A notice of disagreement was received in May 2001 and 
the RO issued a statement of the case in March 2002.  A 
substantive appeal was received later that same month. 


REMAND

Following a preliminary review of the claims file, the Board 
finds that further development is warranted prior to final 
adjudication of the veteran's claims increased evaluations 
for right knee and right hand disabilities.  In this regard, 
the development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Unfortunately, although the veteran was afforded a VA 
examination in April 2000, that examination is inadequate for 
rating purposes. 

In this respect, any examination of a musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45 (2002), and DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Additionally, because the diagnostic codes used to rate the 
veteran's right knee and right finger disabilities are cast 
in large measure in terms of limitation of motion, any 
examination for rating purposes must be expressed in terms of 
the degree of additional range-of-motion loss due to any pain 
on use, incoordination, weakness, fatigability, or pain with 
repeated use or during flare-ups.  The VA examination, 
however, does not include a quantifiable explanation as to 
how those symptoms affect the veteran, such as in terms of 
additional range-of-motion loss beyond that clinically found.  
DeLuca requires that this be done.

With regard to the disability affecting the fingers of the 
right hand, the Board points out that the schedular criteria 
for evaluating that disability were changed, effective August 
26, 2002.  See 67 Fed. Reg. 48784-48787 (July 26, 2003).  
Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
contrary intent.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  However, if the revised version of the regulation 
is more favorable, the retroactive reach of that regulation 
under 38 U.S.C.A. § 5110(g) can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000 (2000). 
In January 2003 correspondence, the Board notified the 
veteran and his representative of the recent change in the 
law and furnished them a copy of the new criteria.  However, 
the record does not include medical findings sufficiently 
responsive to the former and revised rating criteria to rate 
the veteran's disability.   Hence, these findings should also 
be obtained on re-examination of the veteran.  

Prior to arranging for the veteran to undergo examination, 
the RO should obtain and associate with the claims file all 
records of pertinent outstanding medical treatment, to ensure 
that the record is complete and that the examiner has the 
veteran's fully documented medical history.  

Finally, the Board points out that, in light of the enhanced 
notice and duty to assist provisions required by sections 3 
and 4 of the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5102, 5103, and 5103A (West 2002), and implemented by 
38 C.F.R. § 3.159 (2002)), in a September 2001 letter, the 
notified the veteran of the VCAA, to reference to the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring VA to explain what evidence will be obtained by 
whom.  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  On remand, and prior to readjudication of the 
claims, the RO should continue ensure that the notification 
and development provisions of the VCAA are met.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:  

1.  The RO should contact the veteran and 
ask that he provide sufficient information 
regarding any treatment for right knee or 
right finger disabilities since March 
2000, that has not already been made part 
of the record.  The RO should also 
request, if necessary, authorization to 
enable it to obtain any outstanding 
treatment records, and assure the veteran 
that the RO will attempt to obtain the 
evidence if sufficient information and/or 
evidence is provided.  The RO's letter 
should also invite the veteran to submit 
any pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.

2.  After receiving a response, the RO 
should assist the veteran in obtaining 
any identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the veteran's response has 
expired, arrange for the veteran to 
undergo a VA orthopedic examination of 
the right knee and fingers of the right 
hand.  The entire claims file must be 
made available the physician designated 
to examine the veteran the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

With regard to the right knee, the 
examination report should fully set forth 
the current complaints, pertinent 
clinical findings, and diagnoses 
affecting the right knee.  The examiner 
should specifically indicate the presence 
or absence of any lateral instability 
and/or recurrent subluxation.  The 
examiner should also make specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the right knee.  If pain 
on motion is present, the examiner should 
specify the point at which pain begins.  
In addition, the physician should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express 
such additional functional loss in terms 
of additional degrees of lost motion.  

With regard to the disability affecting 
the 3rd and 4th fingers of the right hand, 
the examiner should describe the 
manifestations in accordance with 
pertinent former and revised rating 
criteria for evaluation that condition.  
Regarding limitation of motion of the 
fingers, the examiner should provide a 
measurement of joint motion of the 3rd and 
4th fingers of the right hand.  Motion 
should be described by appropriate 
reference to the joints whose movement is 
limited, with a statement as to how near, 
in centimeters, the tip of the thumb can 
approximate the fingers, or how near the 
tips of the fingers can approximate the 
proximal transverse crease of the palm.  

The examiner should also offer an 
assessment of the overall extent of the 
severity of each service-connected 
disability, considering the impact of the 
disability on the veteran's employability.  


The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

6.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claims for 
increased ratings for the service-
connected traumatic arthritis status-post 
surgical debridement right knee, and for 
the service-connected residuals of 
tenosynovitis, right 3rd and 4th fingers, 
with limitation of motion of the ring 
finger in light of all pertinent evidence 
and legal authority. 

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's determinations and citation 
to and discussion of former and revised 
applicable rating criteria, as 
appropriate) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JACQUELINE E. MONROE 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




